It is suggested in the petition for rehearing filed by the appellant in this case, that the Court overlooked or misapprehended *Page 14 
the point made in the exceptions and the brief that if Code section 8531 is construed to authorize the respondent to erect and maintain its telephone line on the land of the appellant within the right of way of the State Highway Department, without compensation being paid to her as owner of the fee, then such section of the Code would run counter to the provisions of Section 20 of Article IX of the Constitution. This section provides that: "No right of way shall be appropriated to the use of any corporation until full compensation therefor shall be first made to the owner * * *."
It is true that in the opinion heretofore filed in this case, no specific reference is made to Section 20 of Article IX of the Constitution. It was made entirely clear, however, that the question of whether or not the appellant is entitled to compensation as an abutting land owner depends upon whether the installation of the telephone line constitutes an additional servitude upon the fee.
We held that the telephone, with its necessary poles and wires upon the street, cannot be regarded as a new and different easement or an additional servitude, for which the abutting property owner is entitled to compensation. And in doing so we, of course, had the constitutional provision in mind. This was implicit throughout our discussion of the appeal.
Inasmuch as the erection and maintenance of the poles and wires do not create an additional burden, there is no violation of Section 20 of Article IX of the Constitution, in failing to pay compensation.
Petition denied.
MR. CHIEF JUSTICE BAKER and MESSRS. ASSOCIATE JUSTICES FISHBURNE, STUKES, TAYLOR and OXNER, concur. *Page 15